Citation Nr: 0902638	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher rating than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from      a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to the 
benefit sought.  Jurisdiction over the case was later 
transferred to the RO in Pittsburgh, Pennsylvania. 

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this proceeding is on file.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1)). 

During pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued the decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pursuant to 
which there exists a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability.  The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

A prior August 2006 notice letter informed the veteran of 
general applicable provisions pertaining to VA's duty to 
notify and assist.  However, a supplemental letter still must 
be issued that clearly notifies him of the type of evidence 
required to substantiate the increased rating claim on 
appeal.

There is additional development of the record that must be 
completed prior to issuance of a decision in this case.  
During the April 2008 hearing the veteran testified that one 
month earlier the Social Security Administration had awarded 
him disability benefits due to his diagnosis and treatment 
for PTSD.  In correspondence dated later that month the 
veteran's representative requested that VA assist in 
obtaining the SSA records from the decision on file with that 
agency.  Thus, the RO should obtain a copy of all 
administrative decisions issued by the SSA, and the medical 
records in support of that determination.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  See also 38 C.F.R. § 
3.159(c)(2) (2008) (pertaining to requests for records in the 
custody of a Federal department or agency).

The record indicates that the veteran last underwent VA 
examination pertaining to service-connected PTSD in August 
2006.  He has since stated that his symptoms have increased 
in severity.  Consequently, a more contemporaneous depiction 
of the veteran's PTSD is required.  See Palczewksi v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.")

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Pittsburgh Healthcare System, Highland Drive 
Division.  The most recent treatment records on file from 
this facility are dated from April 2008.  The RO should 
obtain any such records from this facility and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also 38 C.F.R. § 
3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claim for an increased rating for the 
service-connected PTSD, in compliance with 
the holding of the Court in Vazquez-
Flores.  Specifically, the notice set 
forth must advise the veteran that he may 
submit or request that VA obtain medical 
or lay evidence demonstrating a worsening 
or increase in severity upon employment 
and daily life.  He must be advised of the 
additional pertinent rating criteria under 
the applicable diagnostic codes for the 
disorder under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Also, inform the veteran that 
any increase in disability that is 
warranted will be determined based on 
diagnostic codes providing for a range in 
severity (from 0 percent to as much as 100 
percent). Notify him of the types of 
medical and lay evidence he may submit 
that are relevant to his claim for 
increased compensation.

2.	The RO/AMC should contact the Social 
Security Administration and request copies 
of any administrative decision(s) on a 
claim for benefits with that agency, along 
with all medical records underlying that 
determination, and then associate these 
items with the claims file.                 
In requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A.                   § 5103A(b); 38 
C.F.R. § 3.159(c)(2).

3.	The RO/AMC should request additional 
relevant treatment records from the VA 
Pittsburgh Healthcare System, Highland 
Drive Division dated since April 2008. All 
records/responses received should be 
associated with the claims file.  In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

4.	Following completion of the above, the 
RO should schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.         
Both the claims file and a complete copy 
of this remand must be made available to 
and reviewed by the clinician in 
conjunction with the examination.  All 
indicated tests and studies should be 
done.  It is requested that the VA 
examiner complete a comprehensive clinical 
evaluation to obtain all findings 
necessary to evaluate this condition in 
accordance with the applicable rating 
criteria at 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score and explain the basis for this 
finding.  The examiner must provide a 
comprehensive report including a complete 
rationale for all conclusions reached.

5.	The veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.              38 
C.F.R. § 3.158 and § 3.655.

6.	Then review the claims file.  If any of 
the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 


7.	Thereafter, the RO/AMC should 
readjudicate the claim for entitlement to 
a rating higher than 30 percent for PTSD, 
to include consideration of all evidence 
received since the March 2007 Statement of 
the Case.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


